Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method and apparatus using time-varying convolutional encoding for pre-coding/outer encoding information symbols that are subsequently inner encoded using a polar code.

The prior art of record, and in particular LIN; Jamie Menjay et al. (US 20170353269 A1), teaches a Trellis structure for convolutional coding/tail biting convolutional coding with sectional redundancy checks.

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method for improving anerror correction capability of an encoder, comprising: receiving a plurality of information symbols; generating a plurality of convolutionally encoded symbols by performing a convolutional encoding operation on the plurality of information symbols, wherein the convolutional encoding operation is based on a time-varying trellis; generating a plurality of polar encoded symbols by performing a polar encoding operation on the plurality of convolutionally encoded symbols; and providing the plurality of polar encoded symbols for transmission or 

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A device for improving an error correction capability of an encoder, comprising: a processor; and anon-transitory memory including instructions stored thereon, wherein the instructions upon execution by the processor cause the processor to: receive a plurality of information symbols; generate a plurality of convolutionally encoded symbols by performing a convolutional encoding operation on the plurality of information symbols, wherein the convolutional encoding operation is based on a time-varying trellis; generate a plurality of polar encoded symbols by performing a polar encoding operation on the plurality of convolutionally encoded symbols; and provide the plurality of polar encoded symbols for transmission or storage” as taught by claim 10. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 10.

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A non-transitory computer-readable storage medium having instructions stored thereupon for improving an error correction capability of an encoder, comprising: instructions for receiving a plurality of information symbols; instructions for generating a plurality of convolutionally encoded symbols by performing a convolutional encoding operation on the plurality of information symbols, wherein the convolutional encoding operation is based on a time-varying trellis; instructions for generating a 

Dependent claims 2- 9, 11-15 and 17-20 depend from respective claims 1, 10 and 16; hence, are since allowed since dependent claims inherit all the limitations of the claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20190268106 A1 teaches list decoding for a codeword comprising an inner polar code and is a good teaching reference.

US 20190158226 A1 is a good teaching reference for list decoding of a codeword comprising an inner polar code and an outer code.



US 20190020447 A1 is a good teaching reference for concatenated codes comprising inner and outer codes.

US 20170353269 A1 is a good teaching reference for list decoding based on a trellis structure.

US 20210367620 A1 is directed to a method and apparatus for pre-coding with the convolutional encoder and thereafter encoding the polar encoder; and, is a good teaching reference.

US 11012100 B2 is directed to a product encoder comprising an outer convolutional encoder and an inner polar encoder; and, is a good teaching reference.

US 20110113300 A1 is directed to a method and apparatus for decoding a low density parity check convolutional code; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unp0075blished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112